—In an action to recover damages for, inter alia, wrongful death, the defendant Chemtrex Industries Corp. appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated April 22, 1992, which granted the motion of the defendant Auto Lease Center of Long Island, Inc., for partial summary judgment on its cross-claim for contractual indemnity against Chemtrex Industries Corp.
Ordered that the order is affirmed, with costs, for reasons stated by Justice Gerard at the Supreme Court. Rosenblatt, J. R, Ritter, Pizzuto and Altman, JJ., concur.